 Case 17-40029            Doc 400         Filed 11/05/19 Entered 11/05/19 14:24:20      Desc Main
                                           Document Page 1 of 2

    FILED & JUDGMENT ENTERED
           Steven T. Salata


             November 5 2019


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                         _____________________________
                                                                                  J. Craig Whitley
                                                                           United States Bankruptcy Judge




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  Charlotte Division

In re:
                                                         Case Number: 17-40029
Tanner Companies, LLC,
                                                         Chapter 7
                                     Debtor.

  ORDER AUTHORIZING COMPENSATION TO GRIER WRIGHT MARTINEZ, PA

        THIS MATTER came before the Court upon the Application for Compensation to Grier
Wright Martinez, PA, as Special Counsel to the Trustee (D.E. 385) filed in this case on August 2,
2019 (the “Application”). Through the Application, Grier Wright Martinez, PA, f/k/a Grier Furr
& Crisp, PA and Grier & Crisp, PA (“Applicant”), seeks compensation of $15,617.00 and
reimbursement of expenses of $101.50, for services rendered to the Trustee herein from the
period beginning May 30, 2018 and ending August 2, 2019. The Court—having reviewed the
record in this case and the contents of the Application—finds and concludes as follows:

        1.       A Notice of Opportunity for Hearing for the Application was served upon parties
in interest as required by law. No party in interest has objected to, or requested a hearing on, the
Application.

       2.      Applicant has rendered valuable services to the Trustee during this chapter 7
proceeding for the period beginning May 30, 2018 and ending August 2, 2019 for which
Applicant has received no compensation and the reasonable value of services as yet
uncompensated is at least $15,617.00. In addition, Applicant is entitled to reimbursement for
expenses in the amount of $101.50.
 Case 17-40029       Doc 400      Filed 11/05/19 Entered 11/05/19 14:24:20     Desc Main
                                   Document Page 2 of 2



       IT IS, THEREFORE, ORDERED that Grier Wright Martinez, PA, as special counsel
to the Trustee, is hereby awarded the sum of $15,617.00 in professional fees and $101.50 in
expenses for the period beginning May 30, 2018 and ending August 2, 2019 to be paid as costs
of administering the bankruptcy estate in this case.

This Order has been signed                                    United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.




                                              2
